              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            CENTRAL DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                              )            Case No. 17-04129-CV-C-NKL
                                              )
$626,915.00 IN UNITED STATES                  )
CURRENCY, et al.,                             )
                                              )
               Defendants.                    )
                                JUDGMENT IN A CIVIL CASE
       ___     Jury Verdict. This action came before the Court for a trial by jury.

       X       Decision by Court. This action came to trial or hearing before the Court.
               The issues have been determined and a decision has been made.


       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered by the Honorable

Nanette K. Laughrey on May 24, 2019, Plaintiff’s Motion for Default Judgment of Forfeiture is

granted as set forth in the Order, Doc. 61.

Date: May 24, 2019                            PAIGE WYMORE-WYNN
                                              Clerk of Court

                                              s/ RENEA MATTHES MITRA
                                              By: Renea Matthes Mitra, Courtroom Deputy
